Case 2:85-cv-04544-DMG-AGR Document 1152 Filed 07/26/21 Page 1 of 1 Page ID
                                #:43885
                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    JUL 26 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




 JENNY LISETTE FLORES,                       No. 19-56326

               Plaintiff - Appellee,
                                             D.C. No. 2:85-cv-04544-DMG-AGR
   v.                                        U.S. District Court for Central
                                             California, Los Angeles
 JEFFREY A. ROSEN, Acting
 Attorney General; et al.,                   MANDATE

               Defendants - Appellants.


        The judgment of this Court, entered December 29, 2020, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Quy Le
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
